
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 254
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To award posthumously a Congressional gold
		  medal to Constantino Brumidi.
	
	
		1.FindingsCongress finds the following:
			(1)On July 26, 1805, Constantino Brumidi was
			 born in Rome, Italy of an Italian mother and a Greek father who inspired him
			 with a love of liberty.
			(2)While Constantino Brumidi’s Greek ancestry
			 stirred his passion for liberty and citizenship, his Italian heritage provided
			 the art styles of the Renaissance and the Baroque which influenced the artwork
			 of the United States Capitol.
			(3)Constantino Brumidi became a citizen of the
			 United States as soon as he was able, embracing its history, values, and
			 ideals.
			(4)Beginning in 1855, Constantino Brumidi
			 designed and decorated 1 House and 5 Senate committee rooms in the Capitol, as
			 well as the Senate Reception Room, the Office of the Vice President, and, most
			 notably, the President’s Room, which represents Brumidi’s supreme effort
			 to make beautiful the Capitol of the United States.
			(5)In 1865, Constantino Brumidi completed in
			 just 11 months his masterpiece, The Apotheosis of Washington, in
			 the eye of the Capitol dome.
			(6)In 1871, Constantino Brumidi created the
			 first tribute to an African American in the Capitol when he placed the figure
			 of Crispus Attucks at the center of his fresco of the Boston Massacre.
			(7)In 1878, Constantino Brumidi, at the age of
			 72 and in poor health, began work on the Rotunda frieze, which chronicles the
			 history of America.
			(8)On February 19, 1880, Constantino Brumidi
			 died at the age of 74, four and a half months after slipping and nearly falling
			 from a scaffold while working on the Rotunda frieze.
			(9)Constantino Brumidi, proud of his artistic
			 accomplishments and devoted to his adopted country, said, My one
			 ambition and my daily prayer is that I may live long enough to make beautiful
			 the Capitol of the one country on earth in which there is
			 liberty..
			(10)Constantino Brumidi’s life and work
			 exemplify the lives of millions of immigrants who came to pursue the American
			 dream.
			2.Congressional gold medal
			(a)Presentation Authorized
				(1)In generalThe Speaker of the House of Representatives
			 and the President Pro Tempore of the Senate shall make appropriate arrangements
			 for the posthumous presentation, on behalf of Congress, of a gold medal of
			 appropriate design to Constantino Brumidi, in recognition of his contributions
			 to the Nation.
				(2)Display of medal in capitol visitor
			 centerThe Architect of the
			 Capitol shall arrange for the gold medal presented under this subsection to be
			 displayed in the Capitol Visitor Center, as part of an exhibit honoring
			 Constantino Brumidi.
				(b)Design and StrikingFor purposes of the presentation referred
			 to in subsection (a), the Secretary of the Treasury (referred to in this Act as
			 the Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate medalsThe Secretary may strike and sell duplicates
			 in bronze of the gold medal struck pursuant to section 2 under such regulations
			 as the Secretary may prescribe, at a price sufficient to cover the cost
			 thereof, including labor, materials, dies, use of machinery, and overhead
			 expenses, and the cost of the gold medal.
		4.Status of medals
			(a)National MedalsThe medals struck under this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
			(b)Numismatic ItemsFor purposes of section 5134 of title 31,
			 United States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use fund amounts; proceeds of
			 sale
			(a)Authority To Use Fund AmountsThere is authorized to be charged against
			 the United States Mint Public Enterprise Fund, such amounts as may be necessary
			 to pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of SaleAmounts received from the sale of duplicate
			 bronze medals authorized under section 3 shall be deposited into the United
			 States Mint Public Enterprise Fund.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
